Name: Council Regulation (EEC) No 1504/85 of 23 May 1985 fixing, for the period 1 November 1985 to 31 October 1986, the basic price and the standard quality for slaughtered pigs
 Type: Regulation
 Subject Matter: animal product;  consumption
 Date Published: nan

 No L 151 / 30 Official Journal of the European Communities 10 , 6 . 85 COUNCIL REGULATION (EEC) No 1504 / 85 of 23 May 1985 fixing, for the period 1 November 1985 to 31 October 1986 , the basic price and the standard quality for slaughtered pigs Whereas the most representative class and categories of weight in Community production should be taken as the standard quality ; Whereas the application of those criteria results in the basic price being fixed at the same level as that adopted for the previous period , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2759 / 75 of 29 October 1975 on the common organization of the market in pigmeat ( J ), as last amended by Regulation (EEC) No 2966 / 80 ( 2 ), and in particular Article 4 (4 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), i Whereas , when the basic price for slaughtered pigs is fixed , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are in particular to ensure a fair standard of living for the agricultural community , to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas the basic price must be fixed in accordance with the criteria laid down in Article 4 ( 1 ) of Regulation (EEC) No 2759 / 75 for a standard quality defined according to Council Regulation (EEC) No 2760/ 75 of 29 October 1975 determining the Community scale for grading pig carcases ( 5 ); Article 1 For the period 1 November 1985 to 31 October 1986 the basic price for slaughtered pigs of the standard quality shall be 2 033,30 ECU per tonne . Article 2 The standard quality shall be the quality for pig carcases of class II of the Community scale for grading pig carcases laid down by Regulation (EEC) No 2760 / 75 , excluding those carcases with a weight of less than 70 kilograms and those with a weight equal to or greater than 160 kilograms . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 November 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE ( J ) OJ No L 282, 1 . 11 . 1975 , p. 1 . ( 2 ) OJ No L 307 , 18 . 11 . 1980 , p. 5 . ( 3 ) OJ No C 67 , 4 . 3 . 1985 , p . 73 . ( 4 ) OJ No C 94 , 15 . 4 . 1985 . ( 5 ) OJ No L 282 , 1 . 11 . 1975 , p. 10 .